DETAILED ACTION
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 75-78, and 82-92 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki et al. (US 8,324,845).

Regarding claim 75, Suzuki et al. (Figs. 1-2) discloses a circuitry (drive unit of Fig. 2) comprising:
digital circuitry (gate circuits 21-26 of Fig. 2) configured to generate a digital output signal (col. 8, lines 41-67); and
monitoring circuitry (comprising elements 9-11, 13 of Fig. 2) configured to monitor (a battery voltage detection circuit 11 for detecting/monitoring a battery voltage) a supply voltage to the digital circuitry (gate circuits 21-26) and to output a control signal for controlling operation of the digital circuitry (col. 8, line 62), wherein the control signal is based on the supply voltage (col. 11, lines 5-23).  

Regarding claim 76, Suzuki et al. (Figs. 1-2) discloses circuitry according to claim 75, wherein the digital circuitry (gate circuits 21-26) is operative to control a parameter of a digital output signal (driving duty ratio of PWM) based on the control signal (col. 9, lines 2-21). 

Regarding claim 77, Suzuki et al. (Figs. 1-2) discloses circuitry according to claim 76, wherein the digital circuitry (gate circuits 21-26) is operative to control a pulse width of a pulse of the digital output signal (driving duty ratio of PWM) based on the control signal to maintain a given average voltage per period of the digital output signal to compensate, at least partially, for a change in a magnitude of the supply voltage (col. 11, lines 5-43).

Regarding claim 78, Suzuki et al. (Figs. 1-2) discloses circuitry according to claim 75, wherein the monitoring circuitry is configured to receive an input signal (“a battery voltage detection signal”) for the digital circuitry (21-26) and to output a modified input signal to the digital circuitry as the control signal, and wherein the digital circuitry is configured to generate the digital output signal based on the modified input signal (col. 5, lines 5-43).  

Regarding claim 82, Suzuki et al. (Figs. 1-2) discloses an integrated circuitry (Fig. 2; (“integrated circuits”- line 65 of col. 15 to line 41 of col. 16) comprising the circuitry claim 75.  

Regarding claim 83, Suzuki et al. (Figs. 1-2) discloses a system (Fig. 1) comprising the circuitry of claim 75 and an output transducer (20; Fig. 2) configured to receive the digital output signal from the digital circuitry, wherein the output transducer comprises one or more of a motor, a light emitting diode (LED) or LED array, a haptic actuator, a resonant actuator and/or a servo (col. 8, lines 41-45).

Regarding claim 84, Suzuki et al. (Figs. 1-2) discloses a device comprising the circuitry of claim 75, wherein the device comprises a battery powered device, a computer game controller, a virtual reality (VR) or augmented reality (AR) device, eyewear, a mobile telephone, a tablet or laptop computer, an accessory device, headphones, earphones or a headset (Fig. 1 shows, as an example, a battery power device - col. 16, lines 29-41).

Regarding claim 85, Suzuki et al. (Figs. 1-2) discloses a system (Fig. 2) comprising:
a plurality of driver circuits (driving units/devices Q1-Q6), each configured to output a drive signal for driving a load (20), wherein the drive signal is based on an input signal (via gate circuits 21-26); and a controller (13) configured to control a parameter of one or more of the drive signals (driving duty ratio of PWM) to compensate, at least partially, for a change in a component of the system (col. 11, lines 5-43).  

Regarding claim 86, Suzuki et al. (Figs. 1-2) discloses a system according to claim 85, wherein the parameter of the one or more of the drive signals (driving duty ratio of PWM) comprises a pulse width or a pulse amplitude of a digital drive signal output by the one or more of the plurality of driver circuits (Q1-Q6).  

Regarding claim 87, Suzuki et al. (Figs. 1-2) discloses a system according to claim 85, wherein the system further comprises a power supply (6; col. 8, lines 35-37) for providing a supply voltage to each of the plurality of driver circuits (Q1-Q6), wherein the change in the component of the system comprises a change in the supply voltage (“a battery voltage detection circuit 11 for detecting/monitoring a battery voltage/condition” - col. 11, lines 5-43).  

Regarding claim 88, Suzuki et al. (Figs. 1-2) discloses a system according to claim 87, wherein the power supply comprises a battery (18; col. 8, lines 35-37), and wherein the change in the component of the system comprises a change in a parameter of the battery, wherein the parameter of the battery comprises one or more of: an output voltage of the battery; a state of charge of the battery; a state of health of the battery; and a temperature of the battery (a battery voltage detection circuit 11 for detecting/monitoring a condition of the battery).  

Regarding claim 89, Suzuki et al. (Figs. 1-2) discloses a system according to claim 85, wherein the system further comprises a voltage regulator (6), wherein the change in the component of the system comprises a change in an output voltage of the voltage regulator (“rechargeable batteries having a predetermine voltage...” - a battery voltage detection circuit 11 for detecting/monitoring a condition of the battery).  

Regarding claim 90, Suzuki et al. (Figs. 1-2) discloses a system according to claim 85, wherein the change in the component of the system comprises one or more of: a change in a parasitic element of the system; a change in temperature of a component; and a change in a parameter of an input signal (col. 11, lines 5-43 - detection circuit 11 for detecting/monitoring a condition of the component).  

Regarding claim 91, Suzuki et al. (Figs. 1-2) discloses a system according to claim 85, wherein the controller (13) is configured to estimate, calculate or otherwise determine a predicted power demand of each drive signal based on one or more parameters of the system (col. 11, lines 5-22).  
Regarding claim 92, Suzuki et al. (Figs. 1-2) discloses a system according to claim 91, wherein the one or more parameters of the system comprise: an amplitude level of the input signal on which the drive signal is based; a characteristic of a load driven by the drive signal; a transient gradient for estimation of inrush current; a frequency; an average power; and/or a transducer efficiency (“the battery voltage becomes lower than normal” – col. 11, lines 5-43).  

Allowable Subject Matter
Claims 93-95 are allowed.
Claims 79-81 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:

Regarding claim 79, Suzuki et al. fails to disclose waveform generator circuitry configured to generate a voltage having an amplitude that changes over time based on a magnitude of the supply voltage; comparator circuitry configured to compare the voltage to a reference voltage and to output a comparison signal when the voltage reaches the reference voltage; and logic circuitry configured to receive the input signal and the comparison signal and to generate the modified input signal for the digital circuitry based on the input signal and the comparison signal.  

Regarding claim 80, Suzuki et al. fails to disclose analogue-to-digital converter (ADC) circuitry configured to generate a digital output signal based on the supply voltage; timer circuitry configured to: receive the input signal and the digital output signal; commence timing a time period on detection of a feature of the input signal, wherein a duration of the time period is based on the digital output signal; and output a timer output signal at the end of the time period; and logic circuitry configured to receive the input signal and the timer output signal and to generate a modified input signal for the digital circuitry based on the input signal and the timer output signal.

Regarding claim 81, Suzuki et al. fails to disclose voltage controlled oscillator (VCO) circuitry configured to generate an oscillating output signal having a frequency that is based on the supply voltage; counter circuitry configured to: receive the input signal and the oscillating output signal; commence a count of cycles of the oscillating signal on detection of a feature of the input signal; and output a counter output signal when the count reaches a count value that represents a magnitude of the supply voltage; and logic circuitry configured to receive the input signal and the counter output signal and to generate a modified input signal for the PWM circuitry based on the input signal and the timer output signal.  

Regarding claims 93-95, Suzuki et al. fails to disclose lookahead circuitry configured to receive signal data from a driver signal path; estimate a power demand of a load coupled to the driver signal path based on the signal data and/or a characteristic of the load; predict a future supply voltage based, at least in part, on the estimated power demand and a power supply parameter; and based on the predicted future supply voltage, adjust a parameter of a signal in one or more of the driver signal paths.  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI M NGUYEN whose telephone number is (571)272-1809. The examiner can normally be reached Mon-Fri: 8:00 am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon E. Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHAI M NGUYEN/Primary Examiner, Art Unit 2845                                                                                                                                                                                                        Phone: 571-272-1809